Exhibit 10.9
EMPLOYMENT AGREEMENT
FOR
ROBERT J. KING, JR.
This Employment Agreement (the “Agreement”) is made this                     
day of                     , 2009 by and between PVF Capital Corp., an Ohio
corporation (the “Company”), its wholly-owned subsidiary, Park View Federal
Savings Bank, a federally chartered stock savings bank (the “Bank”) (the Company
and the Bank shall hereinafter sometimes be referred to collectively as the
“Employer”), and Robert J. King, Jr. (“Executive”).
WHEREAS, Executive has agreed to accept employment as President and Chief
Executive Officer of the Company and the Bank;
WHEREAS, the Company, the Bank and Executive wish to set forth the terms and
conditions of his employment;
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
1. POSITION AND RESPONSIBILITIES
During the term of this Agreement, Executive agrees to serve as President and
Chief Executive Officer of the Company and the Bank, and will perform all duties
and will have all powers associated with such positions as and as may be set
forth in the Bylaws of the Company or the Bank. In addition, Executive shall be
responsible for establishing the business objectives, policies and strategic
plans of the Employer, in conjunction with the Boards of Directors of the
Company and the Bank (each, a “Board,” provided that unless specifically
designated otherwise, “Board” shall refer to the disinterested members of both
Boards). During the term of the Agreement, Executive also agrees to serve, if
elected, as an officer and/or director of the Company, the Bank or any of their
respective subsidiaries or affiliates and in such capacity carry out such duties
and responsibilities reasonably appropriate to that office.
2. TERM AND ANNUAL REVIEW
(a) Term. This Agreement will be effective, and the term of this Agreement will
commence, only upon receipt of a written approval or nonobjection from the
Office of Thrift Supervision and the Federal Deposit Insurance Corporation that
authorizes the Company and the Bank to employ Executive as President and Chief
Executive Officer and enter into the Agreement (the “Effective Date”) and, if
effective, will continue for thirty-six (36) full calendar months thereafter. In
the event that the Company and the Bank are unable to obtain such approval or
nonobjection within ninety (90) days of the date first written above, this
Agreement shall be void and without effect. Subject to Section 2(b), commencing
on the third anniversary of the Effective Date and continuing on each
anniversary date thereafter, the term of this Agreement shall extend for one
year, unless the Boards (or one of the Boards) elects no earlier than sixty
(60) and no later than thirty (30) days prior to the anniversary date not to
extend the term of this Agreement by giving written notice to the other party of
non-renewal.

 

 



--------------------------------------------------------------------------------



 



(b) Annual Review. On an annual basis, the disinterested members of the Board
will conduct a comprehensive performance evaluation and review of Executive’s
performance, and the results thereof will be included in the minutes of the
Board’s meeting. The Board’s decision to extend the initial term of the
Agreement or give notice of non-renewal shall be based on the results of such
annual performance reviews.
3. PERFORMANCE OF DUTIES
During the period of his employment hereunder, except for reasonable periods of
absence occasioned by illness, permitted vacation periods, and reasonable leaves
of absence, Executive will devote all of his business time, attention, skill and
efforts to the faithful performance of his duties under this Agreement,
including activities and duties directed by the Board. Notwithstanding the
preceding sentence, subject to the approval of the Board, Executive may serve as
a member of the board of directors of business, community and charitable
organizations, provided that in each case such service shall not materially
interfere with the performance of his duties under this Agreement, adversely
affect the reputation of the Employer or any other affiliates of the Employer,
or present any conflict of interest.
4. COMPENSATION AND REIMBURSEMENT
(a) Base Salary. In consideration of Executive’s performance of the
responsibilities and duties set forth in Section 1, the Employer will provide
Executive the compensation specified in this Agreement. The Employer will pay
Executive a salary of $300,000 for the first year, $325,000 for the second year,
and $350,000 for the third year, and shall be mutually agreed upon by the
parties for any renewal terms (the yearly salaries hereinafter referred to as
the “Base Salary”). Such Base Salary will be payable in accordance with the
customary payroll practices of the Employer. The Company and the Bank shall
apportion between them the Base Salary, based upon the services rendered by
Executive to the Company and the Bank. During the period of this Agreement,
Executive’s Base Salary shall be reviewed at least annually by the Compensation
Committee of the Company Board (the “Committee”). Any increase in Base Salary
will become the “Base Salary” for purposes of this Agreement.
(b) Bonus and Incentive Compensation. Executive will be entitled to participate
in any incentive compensation and bonus plans or arrangements of the Employer.
Such incentive compensation will be paid in cash in accordance with the terms of
such plans or arrangements, or on a discretionary basis by the Committee.
Nothing paid to Executive under any such plans or arrangements will be deemed to
be in lieu of other compensation to which Executive is entitled under this
Agreement. Notwithstanding the foregoing, Executive shall (i) not be entitled to
any incentive or bonus payment with respect to the Company’s fiscal year ending
June 30, 2010 and (ii) in each subsequent fiscal year of the Company which
begins during the term of this Agreement, Executive shall be eligible to receive
a cash bonus of up to $100,000 based on the attainment of such Company and/or
individual performance objectives as may be established by mutual agreement of
Executive and the Employer. Not later than April 30, 2010 and each April 30
thereafter during the term of the Agreement, Executive shall provide the
Committee with a written proposal on the performance objectives applicable to
his incentive opportunity for the next fiscal year with the intent that such
objectives will be finalized by Executive and the Committee prior to the
beginning of such fiscal year.

 

2



--------------------------------------------------------------------------------



 



(c) Benefit Plans. Executive will be entitled to participate in all employee
benefit plans and programs that are generally offered to employees of the
Employer, including, but not limited to, Employer’s qualified retirement plans
group life, health (including hospitalization, medical and major medical),
dental, accident and long term disability insurance plans (collectively referred
to as “Benefits”) subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements; provided,
however, that, at Executive’s election and in lieu of participation in the
Bank’s program, the Bank will pay the cost of Executive’s coverage under the
Fifth Third Bank retiree medical and dental coverage program.
(d) Vacation and Leave. Executive will be entitled to five weeks paid vacation
time each year during the term of this Agreement in accordance with the Bank’s
customary practices, as well as sick leave, holidays and other paid absences in
accordance with the Bank’s policies and procedures for senior executives. Any
vacation time in excess of two consecutive weeks, shall be subject to the
approval of the Board. Any unused paid time off during an annual period will be
treated in accordance with the Bank’s personnel policies as in effect from time
to time.
(e) Expense Reimbursements. The Employer will reimburse Executive for all
reasonable travel, entertainment and other reasonable expenses incurred by
Executive during the course of performing his obligations under this Agreement,
including, without limitation, fees for memberships in such organizations as
Executive and the Board mutually agree are necessary and appropriate in
connection with the performance of his duties under this Agreement, upon
substantiation of such expenses in accordance with applicable policies and
procedures of the Employer.
(f) Restricted Stock Grant. As of the Effective Date, the Committee shall take
such action as may be necessary to grant Executive 240,000 shares of restricted
Company common stock (the “Restricted Stock”) and grant such shares of
Restricted Stock to Executive as of the Effective Date. The award agreement
relating to such award shall provide for the vesting of the award in five
installments of 48,000 shares each, with vesting to occur on the first
anniversary of the Effective Date and each anniversary thereafter until fully
vested. In all other respects, the grant shall be subject to the terms and
conditions stated in the Company’s 2008 Equity Incentive Plan. The Company and
the Bank acknowledge that Executive may, in his sole discretion, make an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”) with respect to all or any portion of such grant.
5. WORKING FACILITIES
Executive’s principal place of employment will be at the Company’s and the
Bank’s principal executive offices. The Bank will provide Executive at his
principal place of employment with a private office, secretarial and other
support services and facilities suitable to his position with the Bank and
necessary or appropriate in connection with the performance of his duties under
this Agreement.

 

3



--------------------------------------------------------------------------------



 



6. TERMINATION AND TERMINATION PAY. Executive’s employment under this Agreement
may be terminated in the following circumstances:
(a) Death. Executive’s employment under this Agreement will terminate upon his
death during the term of this Agreement, in which event Executive’s estate or
beneficiary will receive the compensation due to Executive through the last day
of the calendar month in which his death occurred.
(b) Retirement. This Agreement will terminate upon Executive’s “Retirement”
under the retirement benefit plan or plans of the Employer in which he
participates. Executive will not be entitled to the termination benefits
specified in Section 6 hereof in the event of termination due to Retirement. For
purposes of this Agreement, termination of Executive’s employment based on
Retirement shall include termination of Executive’s employment after Executive
has reached age sixty-five (65) in accordance with any retirement arrangement
established by the Board with Executive’ s consent.
(c) Disability.
(i) Termination of Executive’s employment based on “Disability” shall mean
termination because of any permanent and total physical or mental impairment
that restricts Executive from performing all the essential functions of normal
employment. A determination as to whether Executive has suffered a Disability
shall be made by the Board with objective medical input, provided, however, that
any termination by the Board due to Disability shall not occur prior to the date
on which Executive first becomes eligible for Disability benefits under the
Bank’s long-term disability program. In the event of termination due to
Disability, Executive will be entitled to disability benefits, if any, provided
under a long term disability plan sponsored by the Bank, if any.
(ii) In the event the Board determines that Executive is Disabled, Executive
will no longer be obligated to perform services under this Agreement. Upon
Executive’s termination due to Disability, the Bank will continue to provide to
Executive life insurance and non-taxable medical and dental coverage
substantially comparable (and on substantially the same terms and conditions),
to the coverage maintained by the Bank for Executive immediately prior to his
termination for Disability. This coverage shall cease one (1) year from the date
of termination. Executive’s health care continuation rights available under
COBRA shall commence following the termination of the coverage provided by this
Section 6(c)(ii).
(d) Termination for Cause.
(i) The Board may by written notice to Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any time
for “Cause.” Executive shall have no right to receive compensation or Benefits
for any period after termination for Cause, except for already vested Benefits.
Termination for Cause shall mean termination because of, in the good faith
determination of the Board, Executive’s:
(1) material act of dishonesty in performing Executive’s duties on behalf of the
Employer;
(2) willful misconduct that in the judgment of the Board will likely cause
economic damage to the Employer or injury to the business reputation of the
Employer;
(3) incompetence (in determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the savings institutions
industry);

 

4



--------------------------------------------------------------------------------



 



(4) breach of fiduciary duty involving personal profit;
(5) intentional failure to perform stated duties under this Agreement after
written notice thereof from the Board;
(6) willful violation of any law, rule or regulation (other than minor or
routine traffic violations or similar offenses) that reflect adversely on the
reputation of the Employer, any felony conviction, any violation of law
involving moral turpitude, or any violation of a final cease-and desist order;
or
(7) material breach by Executive of any provision of this Agreement.
(ii) Notwithstanding the foregoing, Executive’s termination for Cause will not
become effective unless the Employer has delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the disinterested members of the Board, at a meeting of the Board called and
held for the purpose of finding that, in the good faith opinion of the Board
(after reasonable notice to Executive and an opportunity for Executive to be
heard before the Board), Executive was guilty of the conduct described above and
specifying the particulars of such conduct.
(e) Voluntary Termination by Executive. In addition to his other rights to
terminate his employment under this Agreement, Executive may voluntarily
terminate employment during the term of this Agreement upon at least sixty
(60) days prior written notice to the Board. Upon Executive’s voluntary
termination, he will receive only his compensation and vested rights and
Benefits to the date of his termination. Following his voluntary termination of
employment under this Section 6(e), Executive will be subject to the
restrictions set forth in Section 8(a) and 8(b) of this Agreement.
(f) Termination Without Cause or With Good Reason.
(i) The Board may, by written notice to Executive, immediately terminate his
employment at any time for a reason other than Cause (a termination “Without
Cause”), and Executive may, by written notice to the Board, terminate this
Agreement at any time within ninety (90) days following an event constituting
“Good Reason,” as defined below (a termination “With Good Reason”); provided,
however, that the Employer shall have thirty (30) days to cure the “Good Reason”
condition, but the Employer may waive its right to cure. Any termination of
Executive’s employment, other than Termination for Cause shall have no effect on
or prejudice the vested rights of Executive to Benefits.

 

5



--------------------------------------------------------------------------------



 



(ii) In the event of termination under this Section 6(f), the Employer shall pay
Executive, or in the event of Executive’s subsequent death, Executive’s
beneficiary or estate, as the case may be, as severance pay, a cash lump sum
payment equal to the greater of (i) the Base Salary that would have been payable
to the Executive over the remaining term of the Agreement but for the early
termination or (ii) the Executive’s Base Salary. Such payment shall be made
within thirty (30) calendar days following his termination.
(iii) In addition, the Employer will continue to provide to Executive, life
insurance coverage and non-taxable medical and dental insurance coverage
substantially comparable (and on substantially the same terms and conditions) to
the coverage maintained by Company or the Bank for Executive immediately prior
to his termination. Such life insurance coverage and non-taxable medical and
dental insurance coverage shall cease upon the earlier of (i) the date which is
one (1) year from the date of termination, or (ii) with respect to each such
coverage (e.g., life insurance, medical and/or dental coverage), the date on
which such coverage is made available to the Executive through subsequent
employment. The Executive’s health care continuation rights available under
COBRA shall commence following the termination of the coverage provided by this
Section 6(f).
(iv) “Good Reason” exists if, without Executive’s express written consent, any
of the following occurs:
(1) a failure to elect or reelect or to appoint or reappoint Executive as
President and Chief Executive Officer of the Company and the Bank (provided,
however, that a change in the Executive Position consented to in writing by
Executive in connection with succession planning of the Employer, shall not be
deemed a Good Reason);
(2) a material change in Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 1 above (provided, however, that a reduction in duties and
responsibilities consented to in writing by Executive in connection with
succession planning of the Employer, shall not be deemed a Good Reason);
(3) a liquidation or dissolution of the Company or the Bank, other than
liquidations or dissolutions that are caused by reorganizations that do not
affect the status of Executive;
(4) a material reduction in Executive’s Base Salary or benefits required to be
provided hereunder (other than a reduction that is generally applicable to the
Employer’s executive employees or a reduction or elimination of Executive’s
benefits under one or more benefit plans maintained by the Bank as part of a
good faith, overall reduction or elimination of such plans or benefits
applicable to all participants in a manner that does not discriminate against
Executive (except as such discrimination may be necessary to comply with
applicable law);
(5) a relocation of Executive’s principal place of employment by more than
twenty-five (25) miles from its location as of the date of this Agreement; or
(6) a material breach of this Agreement by the Employer.

 

6



--------------------------------------------------------------------------------



 



(g) Termination and Board Membership. To the extent Executive is a member of the
board of directors of the Company, the Bank or any of their affiliates on the
date of termination of employment with the Employer (other than a termination
due to Retirement), Executive will resign from all of the boards of directors
immediately following such termination of employment with the Employer.
Executive shall tender this resignation regardless of the method or manner of
termination (other than termination due to Retirement), and such resignation
will not be conditioned upon any event or payment.
(h) Section 409A. Notwithstanding anything else in this Agreement, Executive’s
employment shall not be deemed to have been terminated unless and until
Executive has a Separation from Service within the meaning of Section 409A of
the Code. For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Employer and Executive reasonably anticipate that no further
services will be performed by Executive after the date of the termination. For
all purposes hereunder, the definition of Separation from Service shall be
interpreted consistent with Treasury Regulation Section 1.409A-1(h)(ii).
(i) Section 280G. In the event that the aggregate payments or benefits to be
made or afforded to Executive in the event of a change in control of the Company
or the Bank as defined in Code Section 280G under this Agreement or otherwise)
would be deemed to include an “excess parachute payment” under Code Section 280G
or any successor thereto, then such payments or benefits shall be reduced to the
extent necessary to avoid treatment as an excess parachute payment, with the
reduction among such payments and benefits to be made first to payments and
benefits payable or provided under this Agreement.
7. NOTICE
(a) Notice of Termination. A “notice of termination” shall mean a written notice
which shall indicate the specific termination provision in this Agreement relied
upon as a basis for termination of Executive’s employment.
(b) Date of Termination. “Date of termination” shall mean (i) if Executive’s
employment is terminated for Disability, thirty (30) days after a notice of
termination is given (provided that he shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period), (ii) if Executive terminates employment With Good Reason, thirty
(30) days after a notice of termination is given, or (iii) if Executive’s
employment is terminated for any other reason, the date specified in the notice
of termination.

 

7



--------------------------------------------------------------------------------



 



(c) Good Faith Resolution. If the party receiving a notice of termination
desires to dispute or contest the basis or reasons for termination, the party
receiving the notice of termination must notify the other party within twenty
(20) days after receiving the notice of termination that such a dispute exists,
and shall pursue the resolution of such dispute in good faith and with
reasonable diligence in accordance with Section 16 hereof. During the pendency
of any such dispute (other than following a termination for Cause), the Employer
shall pay Executive his full compensation in effect when the notice giving rise
to the dispute was given (including, but not limited to, Base Salary) and
continue him as a participant in all compensation, and Benefit plans in which he
was participating when the notice of dispute was given, until the earlier to
occur of (i) the expiration of the remaining term of this Agreement had
Executive’s termination hereunder not occurred, and (ii) final resolution of the
dispute in accordance with this Agreement. Amounts paid under this Section are
in addition to all other amounts due under this Agreement and shall not be
offset against or reduce any other amounts due under this Agreement, except in
the event that Employer prevails in the dispute, in which case all amounts paid
hereunder shall be offset against any other amount due under this Agreement.
8. POST-TERMINATION OBLIGATIONS
(a) Non-Solicitation. Executive hereby covenants and agrees that, for a period
of one (1) year following his termination of employment with the Employer for
any reason, he shall not, without the written consent of the Employer either
directly or indirectly (i) solicit, offer employment to, or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any officer or employee of the Employer or
any of its respective subsidiaries or affiliates, to terminate his employment
and accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Employer, or any of their direct or indirect
subsidiaries or affiliates, or that has headquarters or offices within
twenty-five (25) miles of any location(s) in which the Employer has business
operations or has filed an application for regulatory approval to establish an
office; or (ii) solicit, provide any information, advice or recommendation or
take any other action intended (or that a reasonable person acting in like
circumstances would expect) to have the effect of causing any customer of the
Employer to terminate an existing business or commercial relationship with the
Employer.
(b) Confidentiality. Executive recognizes and acknowledges that the knowledge of
the business activities, plans for business activities, and all other
proprietary information of the Employer, as it may exist from time to time, are
valuable, special and unique assets of the business of the Employer. Executive
will not, during or after the term of his employment, disclose any knowledge of
the past, present, planned or considered business activities or any other
similar proprietary information of the Employer to any person, firm,
corporation, or other entity for any reason or purpose whatsoever unless
expressly authorized by the Board or required by law. Notwithstanding the
foregoing, Executive may disclose any knowledge of banking, financial and/or
economic principles, concepts or ideas which are not solely and exclusively
derived from the business plans and activities of the Employer. Further,
Executive may disclose information regarding the business activities of the
Employer to any bank regulator having regulatory jurisdiction over the
activities of the Employer pursuant to a formal regulatory request. In the event
of a breach or threatened breach by Executive of the provisions of this Section,
the Employer will be entitled to an injunction restraining Executive from
disclosing, in whole or in part, the knowledge of the past, present, planned or
considered business activities of the Employer or any other similar proprietary
information, or from rendering any services to any person, firm, corporation, or
other entity to whom such knowledge, in whole or in part, has been disclosed or
is threatened to be disclosed. Nothing herein will be construed as prohibiting
the Employer from pursuing any other remedies available to the Employer for such
breach or threatened breach, including the recovery of damages from Executive.

 

8



--------------------------------------------------------------------------------



 



(c) Information/Cooperation. Executive shall, upon reasonable notice, furnish
such information and assistance to the Employer as may be reasonably required by
the Employer, in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party; provided, however, that
Executive shall not be required to provide information or assistance with
respect to any litigation between Executive and the Employer or any other
subsidiaries or affiliates.
(d) Reliance. All payments and benefits to Executive under this Agreement shall
be subject to Executive’s compliance with this Section 8, to the extent
applicable. The parties hereto, recognizing that irreparable injury will result
to the Employer, its business and property in the event of Executive’s breach of
this Section 8, agree that, in the event of any such breach by Executive, the
Employer will be entitled, in addition to any other remedies and damages
available, to an injunction to restrain the violation hereof by Executive and
all persons acting for or with Executive. Executive represents and admits that
Executive’s experience and capabilities are such that Executive can obtain
employment in a business engaged in other lines of business than the Employer,
and that the enforcement of a remedy by way of injunction will not prevent
Executive from earning a livelihood. Nothing herein will be construed as
prohibiting the Employer from pursuing any other remedies available to them for
such breach or threatened breach, including the recovery of damages from
Executive.
9. SOURCE OF PAYMENTS/RELEASE
(a) All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Company or the Bank, as appropriate.
(b) Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits required by this Agreement, are paid or received by
Executive from the Company, such compensation and benefits paid by the Company
will be subtracted from any amount due simultaneously to Executive from the Bank
under this Agreement. There is not intended to be a duplication of payments and
benefits under this Agreement. Payments required to be made to Executive
pursuant to this Agreement shall be allocated in proportion to the level of
activity and the time expended on such activities by Executive as determined by
the Company and the Bank.
(c) Notwithstanding anything to the contrary in this Agreement, Executive shall
not be entitled to any payments or benefits under Section 6 of this Agreement
unless and until Executive executes an unconditional release of any claims
against the Employer and their affiliates, including their officers, directors,
successors and assigns, releasing said persons from any and all claims, rights,
demands, causes of action, suits, arbitrations or grievances relating to the
employment relationship other than claims for benefits under tax-qualified plans
or other benefit plans in which Executive is vested, claims for benefits
required by applicable law or claims with respect to obligations set forth in
this Agreement that survive the termination of this Agreement.

 

9



--------------------------------------------------------------------------------



 



10. REQUIRED REGULATORY PROVISIONS
(a) The Bank may terminate Executive’s employment at any time, but any
termination by the Board other than termination for Cause shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall have no right to receive compensation or other benefits for any
period after termination for Cause.
(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) [12 U.S.C. §1818(e)(3)] or 8(g)(I) [12 U.S.C. §1818(g)(1)] of
the Federal Deposit Insurance Act, the Bank’s obligations under this contract
shall be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion pay Executive all or part of the compensation withheld while its
contract obligations were suspended and reinstate (in whole or in part) any of
its obligations which were suspended.
(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) [12
U.S.C. §1818(e)(4)] or 8(g)(I) [12 U.S.C. §1818(g)(1)] of the Federal Deposit
Insurance Act, all obligations of the Bank under this Agreement shall terminate
as of the effective date of the order, but vested rights of the contracting
parties shall not be affected.
(d) If the Bank is in default as defined in Section 3(x)(1) [12 U.S.C.
§1813(x)(1)] of the Federal Deposit Insurance Act, all obligations of the Bank
under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.
(e) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank, (i) by the Director of the Office of Thrift
Supervision (“OTS”) or his or her designee, at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) [12 U.S.C. §1823(c)] of the Federal Deposit Insurance
Act; or (ii) by the Director or his or her designee at the time the Director or
his or her designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Director to be in an
unsafe or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by such action.
(f) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Bank or the Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. § 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.

 

10



--------------------------------------------------------------------------------



 



11. NO ATTACHMENT
Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.
12. ENTIRE AGREEMENT; MODIFICATION AND WAIVER
(a) This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, except that the parties acknowledge that this Agreement shall not affect
any of the rights and obligations of the parties under any agreement or plan
entered into with or by the Employer pursuant to which Executive may receive
compensation or benefits except as set forth in Section 6(d) hereof.
(b) This Agreement may not be modified or amended except by an instrument in
writing signed by each of the parties hereto.
(c) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
13. SEVERABILITY
If, for any reason; any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
14. HEADINGS FOR REFERENCE ONLY
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
15. GOVERNING LAW
This Agreement shall be governed by the laws of the State of Ohio, but only to
the extent not superseded by federal law.

 

11



--------------------------------------------------------------------------------



 



16. ARBITRATION
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by birding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator who is certified by the American Arbitration Association and
is mutually acceptable to the Employer and Executive, sitting in a location
selected by the Employer within fifty (50) miles from the main office of the
Employer, in accordance with the rules of the American Arbitration Association’s
National Rules for the Resolution of Employment Disputes then in effect.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.
17. PAYMENT OF LEGAL FEES
The reasonable legal fees paid or incurred by Executive in connection with
(i) the preparation and negotiation of this Agreement (but not in excess of
$5,000) and (ii) any dispute or question of interpretation relating to this
Agreement shall be paid or reimbursed by the Employer, provided that in the case
of a dispute or question of interpretation, (i) the dispute or question of
interpretation has been settled by Executive and the Employer or resolved in
Executive’s favor and (ii) Executive has provided prior written notice to the
Employer of his intention to retain counsel and the name of such counsel. Such
reimbursement shall occur as soon as practicable but no later than sixty
(60) days after the end of the year in which the dispute is settled or resolved
in Executive’s favor.
18. INDEMNIFICATION
(a) Indemnification. The Employer agrees to indemnify Executive (and his heirs,
executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as a director or
officer of the Employer or any other affiliates (whether or not he continues to
be a director or officer at the time of incurring any such expenses or
liabilities). Covered expenses and liabilities include, but are not limited to,
judgments, court costs, and attorneys’ fees, and the costs of reasonable
settlements approved by the Board, if the action is brought against Executive in
his capacity as an officer or director of the Employer. Indemnification for
expenses will not extend to matters related to Executive’s termination for
Cause. Notwithstanding anything in this Section 18 to the contrary, the Employer
will not be required to provide indemnification prohibited by applicable law or
regulation. The obligations of this Section 18 will survive the term of this
Agreement for a period of six (6) years.
(b) Insurance. During the period for which the Employer must indemnify
Executive, the Employer will provide Executive with coverage under a directors’
and officers’ liability policy at the Employer’s expense, that is at least
equivalent to the coverage provided to directors and senior executives of the
Employer.
19. SUCCESSORS AND ASSIGNS
The Employer shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Employer, expressly and
unconditionally to assume and agree to perform the Employer’s obligations under
this Agreement, in the same manner and to the same extent that the Employer
would be required to perform if no such succession or assignment had taken
place.

 

12



--------------------------------------------------------------------------------



 



SIGNATURES
IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed by its
duly authorized officers, and Executive has signed this Agreement, on this
 _____  day of                     , 2009.

                      PARK VIEW FEDERAL SAVINGS BANK
 
           
 
      By:    
 
           
Date
          Chairman of the Board
 
                    PVF CAPITAL CORP.
 
           
 
      By:    
 
           
Date
          Chairman of the Board
 
                     
Date
          Robert J. King, Jr.

 

13